If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


KAREN STEWART-HINKLEY, Individually and as                           UNPUBLISHED
Personal Representative of the ESTATE OF                             December 22, 2022
HAYDEN RAYMOND TIMOTHY HINKLEY,

               Plaintiff-Appellant,

v                                                                    No. 358988
                                                                     Ingham Circuit Court
MCLAREN HEALTHCARE CORPORATION,                                      LC No. 19-000815-NH
MCLAREN MEDICAL GROUP, MCLAREN
GREATER LANSING, and AMY FEDERICO,

               Defendants-Appellees.


Before: PATEL, P.J., and CAMERON and LETICA, JJ.

PER CURIAM.

        In this medical malpractice action under the wrongful-death act, the trial court erroneously
dismissed plaintiff’s claim for Hayden Hinkley’s lost earnings. The trial court ignored this Court’s
established precedent, Denney v Kent Co Road Comm, 317 Mich App 727, 731-732; 896 NW2d
808 (2016) and, instead, relied on Baker v Slack, 319 Mich 703; 30 NW2d 403 (1948), which “has
clearly been overruled or superseded, and . . .was no longer ‘good law’ long before this Court
decided Denney.” In re Jumaa Estate, __ Mich App __; __ NW2d __ (2022); slip op at 4.

       Although lost earnings are not expressly listed in MCL 600.2922(6) as a category of
damages recoverable under the wrongful-death statute, the Denney Court explained that the
Legislature’s use of the word “including” reflects an intent “to permit the award of any type of
damages, economic and noneconomic, deemed justified by the facts of the particular case.”
Denney, 317 Mich App at 731-732 (quotation marks and citations omitted). Accordingly,
“damages for lost earnings are allowed under the wrongful death statute.” Id. at 732. Because our
Supreme Court has not overturned Denney or the relevant legal principle therein, it is controlling.
MCR 7.215(J)(1); Jumaa, __ Mich App at __; slip op at 3-4. Pursuant to Denney, plaintiff may
recover damages for Hayden’s lost earnings to the same extent that Hayden could have recovered
those damages if he had survived. Jumaa, __ Mich App at __; slip op at 4.




                                                -1-
        We reverse the trial court’s order granting defendants’ motion to preclude recovery of
Hayden’s lost earnings and remand the case for proceedings in accordance with this opinion. We
do not retain jurisdiction.



                                                         /s/ Sima G. Patel
                                                         /s/ Thomas C. Cameron
                                                         /s/ Anica Letica




                                             -2-